                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




CLODOALDO ANTEMATE,                      CV 14-5255 DSF (RAOx)
    Plaintiff,
                                         FINDINGS OF FACT AND
                  v.                     CONCLUSIONS OF LAW

ESTENSON LOGISTICS, LLC,
    Defendant.



   After a bench trial on June 28, July 12, and November 7, 2018, and
having considered the parties’ post-trial submissions, the Court makes
the findings of fact and conclusions of law set forth below. 1




1 Any finding of fact deemed to be a conclusion of law is incorporated into the
conclusions of law. Any conclusion of law deemed to be a finding of fact is
incorporated into the findings of fact.
                            FINDINGS OF FACT 2

I.    ESTENSON INFORMED CLASS MEMBERS OF THE
      COMPANY’S VALID BREAK POLICIES.

A.        Estenson Hung Posters Showing California’s Meal and
          Rest Break Rules in Conspicuous Places at Its Locations
          in California.

     1.    During the entire class period, Estenson posted copies of IWC
           Wage Order No. 9, containing California’s meal and rest break
           rules, at all its California locations. Tr. 279:2-280:5, 280:19-25.

     2.    At the Tracy facility, Estenson hung wage and hour posters
           containing Wage Order No. 9 in the break room. Tr. 374:24-
           375:3.

     3.    At the Lathrop facility, Estenson hung wage and hour posters
           containing Wage Order No. 9 on a bulletin board in the break
           area. Tr. 437:3-23.

B.        Estenson Adopted an Express Meal and Rest Break Policy
          Set Out in Its Employee Handbook.

     4.    During the relevant period, Estenson’s Employee Handbook
           stated with respect to “Meal Periods” that “[a]ll ELC [Estenson
           Logistics Company] employees are required by both law and
           Company policy to take a meal period of at least thirty (30)
           minutes in any workday that they work more than five (5)
           hours. This meal period is to be observed before an employee’s
           4.5 hour on any given shift. Employees who do not take a meal
           break of at least thirty (30) minutes each day they work more
           than five (5) hours may be subject to appropriate disciplinary
           action.” Ex. 590 at 64-65.

2 Plaintiff submitted a “red-line” of Defendant’s proposed findings of fact and
conclusions of law indicating numerous disputes. Where the Court declined
to adopt one of the disputed facts, the Court found the fact was either
unsupported or irrelevant to its determination.



                                         2
  5.   The Employee Handbook further stated that “[e]mployees are to
       be completely relieved of their job responsibilities during their
       meal periods. This means that you should not perform any work
       during your meal period and should take all steps necessary to
       ensure that you are not interrupted by any work tasks during
       the meal period. Employees must record the exact begin and
       end-time of their daily meal period(s) through use of the
       timekeeping device in use for your position.” Ex. 590 at 64.

  6.   The Employee Handbook authorized second meal periods as
       follows: “CALIFORNIA: Employees that work more than ten
       (10) hours in a workday are required to take a second thirty (30)
       minute uncompensated meal period unless they elect to waive
       the second meal period.” Ex. 590 at 65.

  7.   With respect to rest breaks, the Handbook stated that:
       “Employees are expected to schedule their 10-minute rest
       periods at their own discretion under the guidelines of the
       state’s labor laws for your site of origin. This information is
       updated and posted at each location annually by the Human
       Resource Department.” Ex. 590 at 64.

II. CLASS MEMBERS GENERALLY TOOK MEAL AND REST
    BREAKS.

  8.   Plaintiff’s expert, Dr. Hunt, reviewed the time records of Class
       Members and determined that Class Members completely
       missed only 2.6% of possible meal breaks. Tr. 33:25-34:5.

  9.   Some of the meal breaks taken were short, but only by seconds.

  10. For example, Dr. Hunt testified that Plaintiff experienced 79
      short first meal breaks, but Plaintiff’s time records show that
      each of these was late by fewer than 60 seconds.

  11. Similarly, 19 meal breaks taken by Ontario Home Depot Class
      Member Eric Fonseca during the 44 days of his employment
      were “short,” but only by a matter of seconds.



                                    3
III. NO EVIDENCE LINKED THE ALLEGED VIOLATIONS
     THAT DR. HUNT COUNTED WITH UNIFORM POLICIES
     OR PRACTICES THAT CAUSED CLASS MEMBERS TO
     DELAY, SHORTEN, OR SKIP BREAKS.

A.      The Work Experiences of Class Members Were Not
        Uniform or Interchangeable.

     12. While Class Members shared the same general job description,
         their work experiences varied from day to day, shift to shift, and
         location to location.

     13. Between five and seven yard hostlers worked on a given shift at
         the Tracy facility. Tr. 87:14-20 (Plaintiff testified that Tracy had
         seven yard hostlers); Tr. 168:17-19 (Rodriguez testified there
         were five); Tr. 197:20-25, 198:4-9 (Bough testified that there
         were five hostlers at Tracy, but one of the five was assigned the
         role of “pallet switcher.”).

     14. The Lathrop facility had only one yard hostler working per shift,
         but the site manager helped yard hostlers move trailers when
         needed. Tr. 418:24-419:3, 438:22-24, 452:9-12.

     15. The only trial witness who worked at a location other than
         Tracy or Lathrop was Redlands yard hostler Kristy McMillian,
         who worked at that location for only 18 days, didn’t recall the
         names of any other yard hostlers she worked with, and had no
         idea when they would have taken breaks. Tr. 540:20-24, 541:2-4,
         544:8-12.

     16. Plaintiff and his witnesses did not know why Class Members at
         their own locations or at any other locations took breaks when
         they did. Tr. 112:11-14, 121:11-12 (Plaintiff does not know
         about break practices at other facilities); Tr. 213:23-214:10
         (Maureen Bough does not know whether, when, or why other
         yard hostlers took breaks when they did and has no knowledge
         of other locations); Tr. 510:19-511:2, 520:1-17 (Chong Vue
         doesn’t know when or why class members took breaks and “can’t



                                       4
         speak for them.”); Tr. 540:23-24, 544:8-12 (Kristy McMillian
         worked at one location for 18 days and doesn’t know when class
         members took breaks).

     17. Witnesses disagreed about how their work was assigned at the
         Tracy facility, with Plaintiff claiming he always kept his radio
         on to receive assignments, Tr. 125:5-12, but Rodriquez testifying
         that he turned his radio off during meal breaks, Tr. 154:18-21.

     18. Similarly, Plaintiff said that Home Depot employees called him
         on his radio about loads to be moved, Tr. 68:8-24, but McMillian,
         who worked at the Redlands location, said Home Depot never
         called her on her radio during breaks, Tr. 540:10-12.

     19. At some Home Depot distribution centers, yard hostlers received
         their trailer movement assignments through Home Depot’s
         YMS. Tr. 313:3-11.

     20. Home Depot’s YMS was not the same at each location. Tr.
         435:25-436:11.

     21. Class Members logged out of the YMS to take a meal break.
         Tr. 100:22-25, Tr. 147:3-9, Tr. 200:8-10.

     22. There was no evidence that Home Depot ever caused a Class
         Member to delay, shorten, or skip a break.

B.      Plaintiff Did Not Establish That the Pace and Amount of
        Work Expected Prevented the Taking of Timely Meal
        Breaks.

        1.    The Evidence of Work Rates Was Inconclusive.

     23. Plaintiff claimed to have moved an average of 120 trailers per
         day at 10 minutes per move. Tr. 64:3-6.

     24. Estenson witnesses testified that moves took 4-6 minutes and
         that hostlers would move only 50 trailers per shift. Tr. 314:14-
         16, 320:3-5.




                                      5
25. Neither of these estimates is persuasive. The estimates of
    Plaintiff’s witnesses result in far more work than would be
    possible during their shifts and the estimates of Estenson’s
    witnesses result in hostlers who would be idle for much of their
    shifts.

26. The true number of moves and the time per move is more likely
    in between the numbers provided by the parties’ witnesses.

27. The hostlers were likely busy through most of their shifts, but
    there was not so much work that they needed to work constantly
    from the beginning to the end of their shifts.

   2.    Class Members Were Not Required to Wait Until All
         Work Was Completed to Take Breaks, But Rather
         Took Breaks at Times of Their Choosing.

28. Plaintiff’s witnesses testified that the workflow was steady
    throughout the day and that there was no particularly good or
    bad time to take breaks. Tr. 132:24-133:1, 213:23-24, 521:1-7,
    547:7-548:9.

29. Plaintiff testified that yard hostlers would take meal breaks
    when they were hungry, that he would sometimes take lunch
    earlier, and sometimes later, after consulting with other yard
    hostlers on his shift, and that some yard hostlers scheduled
    their meal breaks concurrently. Tr. 110:11-17, 110:20-25, 111:1-
    7.

30. Class Members were typically able to take breaks despite the
    flow of work because other yard hostlers on their shifts would
    cover the work flow. Tr. 157:22-158:6, 174:11-17, 175:13-18,
    177:8-11, Tr. 507:19-23, Tr. 512:12-25, Tr. 521:1-7.

31. Former Lathrop site manager Mark Connacher testified that
    the sole yard hostler working on each shift there has the
    discretion to schedule breaks when it is convenient. Tr. 438:22-
    24.



                                6
     32. If it is busy at Lathrop when the yard hostler takes a break,
         Home Depot must wait for the yard hostler to return from
         lunch. Tr. 439:8-12.

     33. No witness testified that he or she delayed, shortened, or missed
         a break because of direct pressure to meet Home Depot’s on-
         time delivery goal.

        3.    The Designation of Trailer-Moves As “Priority
              Moves” Did Not Interfere With Meal or Rest Breaks.

     34. The designation of a trailer-move as a “priority” changed only
         the order of the trailer moves; it typically did not increase the
         number of trailers moved during a shift or change the time it
         took to move the trailers. Tr. 379:22-380:5.

     35. Plaintiff’s witnesses confirmed that they could take breaks even
         when work was coming in. Tr. 157:22-158:6, 175:13-18, 177:8-11
         (other yard hostlers could cover incoming work while Rodriguez
         was on a break); Tr. 521:1-7 (Vue could take breaks knowing
         that other yard hostlers were on duty to handle any work that
         might come in).

     36. Priority moves became the next move to be made but priority
         trailers typically did not have to be moved faster or differently
         from other moves. Tr. 115:4-5, 116:18-117:2, Tr. 195:12-19.

C.      There Was No Evidence That Estenson Caused Class
        Members to Delay, Shorten, Or Skip Second Meal Breaks.

     37. Class Members typically signed waivers signifying their
         agreement to forgo their second meal breaks.

     38. There was no evidence that the incidence of missed second meal
         breaks resulted from job pressure rather than employee choice.




                                      7
IV. THERE WAS NO RELIABLE EVIDENCE SHOWING
    WHETHER AND WHEN CLASS MEMBERS TOOK REST
    BREAKS OR WHY REST BREAKS WERE MISSED.

 39. Plaintiff took 15-minute rest breaks, which he considered to be
     only 10 minutes long, including the time it took him to drive his
     yard goat to the break room. Tr. 118:16-119:10.

 40. Plaintiff checked both the lunch and rest break boxes when he
     took breaks. Tr. 84:14-22.

 41. Rodriguez took 10-minute rest breaks. Tr. 154:25-155:1.

 42. Sometimes Rodriguez chose to combine his 10-minute rest
     breaks with his 30-minute meal break. Tr. 149:19-150:4.

 43. Rodriguez never checked the break boxes on his trip sheets.
     Tr. 179:7-19.

 44. Bough checked break boxes on her trip sheets to indicate that
     she took meal breaks, not rest breaks. Tr. 208:18-210:24.

 45. Bough conceded that her trip sheets do not show whether she
     took a rest break. Tr. 210:3-9.

 46. Vue said he was trained to leave trip sheets blank so he never
     filled them in if he took a break. Tr. 491:13-24.

 47. Vue acknowledged that his trip sheets do not show whether he
     took rest breaks. Tr. 524:25-525:2.

 48. McMillian took 10-minute rest breaks every day. Tr. 548:13-20,
     549:2-4.

 49. This evidence shows that the rest break boxes on the trip sheets
     are not a reliable record of whether each Class Member took
     rest breaks.

 50. Dr. Hunt added up alleged rest break violations by counting the
     number of instances that boxes on trip sheets labeled “breaks”
     were left unchecked. Tr. 34:19-35:5.


                                 8
     51. Given that the Class Members’ trip sheets are not a reliable
         indication of whether and when they took or missed rest breaks,
         Dr. Hunt’s calculation of the number of rest breaks Class
         Members missed during the class period is also not reliable.

     52. Plaintiff also presented no class-wide evidence explaining why
         Class Members missed rest breaks beyond testimony that the
         yard hostlers were generally busy.

     53. As with the meal breaks, Plaintiff failed to establish that the
         hostlers were so busy throughout their shifts that rest breaks
         could not be taken.



                         CONCLUSIONS OF LAW

I.    CLASS CERTIFICATION FOR LOCATIONS OTHER THAN
      TRACY IS NOT APPROPRIATE

     1.   The vast majority of evidence at trial involved operations at
          Tracy warehouse. Plaintiff has not established that practices at
          other locations were substantially similar, especially in light of
          Plaintiff’s theory of the case.

     2.   Evidence was presented by multiple witnesses concerning the
          Lathrop facility but (1) Lathrop used only a single hostler per
          shift and was therefore materially dissimilar from Tracy, and (2)
          there are insufficient Lathrop hostlers to satisfy the numerosity
          requirement on their own.

     3.   The only witness from the Redlands location worked there for
          only 18 days. The witness’s testimony suggested that Redlands
          procedures may have differed from those at Tracy. In any event,
          there is insufficient evidence that Redlands yard hostlers should
          be grouped with Tracy yard hostlers for the purposes of this
          litigation.

     4.   Given these conclusions, the Court decertifies the class for all
          locations other than Tracy.


                                       9
II. PLAINTIFF FAILED TO PROVE HIS CLASSWIDE MEAL
    AND REST BREAK CLAIMS.

A.        It Is Plaintiff’s Burden to Prove Estenson Caused the
          “Violations” Dr. Hunt Tabulated.

     5.    A California employer “shall not employ an employee for a work
           period of more than five hours per day without providing the
           employee with a meal period of not less than 30 minutes.” Cal.
           Lab. Code § 512.

     6.    Employees who work more than ten hours must be provided a
           second 30-minute meal break. Id.

     7.    These breaks do not qualify as on-duty work time if the
           employee is relieved of all duty during the period. Cal. Code
           Regs. tit. 8, § 11090(11)(C) (Wage Order No. 9).

     8.    If an employer “fails to provide an employee a meal or rest or
           recovery period” in accordance with the above rules, the
           employer is liable for what has become known as premium pay,
           i.e., “one additional hour of pay at the employee’s regular rate of
           compensation for each workday that the meal or rest or recovery
           period is not provided.” Cal. Lab. Code § 226.7 (“Section 226.7”).

     9.    Employers are obligated only to make meal and rest breaks
           available to employees; they owe penalties for failing to do so
           only if they have impeded or prevented employees from taking
           breaks. Brinker Restaurant Corp. v. Superior Court, 53 Cal. 4th
           1004 (2012).

     10. An employer satisfies its obligation to provide meal breaks when
         it “relieves its employees of all duty, relinquishes control over
         their activities and permits them a reasonable opportunity to
         take an uninterrupted 30-minute break, and does not impede or
         discourage them from doing so.” Id. at 1040.




                                       10
     11. Rest breaks are governed by the same standard as meal breaks,
         except that employers have more flexibility as to the timing of
         the breaks. Id. at 1031-32.

     12. Plaintiff was required to prove Estenson caused any alleged
         violation for which the Class sought recovery by establishing a
         causal connection between policies or practices that applied to
         all Class Members and the short, delayed, or missed breaks for
         which they seek premium pay under Section 226.7.

B.      Estenson Maintained Meal and Rest Break Policies
        Consistent With California Law and Advised Class
        Members of Those Policies.

     13. The meal and rest break policies set out in Estenson’s Employee
         Handbook are consistent with the requirements of California’s
         meal and rest break rules.

     14. Estenson also posted notice of California’s break laws and
         regulations. See Cal. Lab. Code § 1183(d).

     15. There was no evidence that any Class Member delayed,
         shortened, or missed a meal or rest break because of any alleged
         defect in Estenson’s meal and rest break policies.

     16. Estenson had no obligation to ensure that Class Members
         actually take the meal and rest breaks provided under the
         company’s policies. See Brinker, 53 Cal. 4th at 1040-41
         (rejecting the “ensure” standard).

C.      The Reasons Class Members Delayed, Shortened, Or
        Missed Meal Breaks Cannot Be Inferred From Break
        Records Alone.

     17. That Class Members sometimes delayed, shortened, or missed
         meal breaks does not prove break claims on either an individual
         or classwide basis because mere records of late, short, or missed
         breaks say nothing about why the breaks were late, short, or
         missed.



                                     11
     18. Neither the rate at which Class Members, on average, delayed,
         shortened, or skipped their breaks, nor the fact that some Class
         Members did so at relatively high rates, gives rise to an
         inference that Estenson caused those breaks to be late, short, or
         missed.

     19. Dr. Hunt’s review of the Class Members’ time records shows
         that while some Class Members had a large proportion of breaks
         that were late, short, or missed, others had few of these, with
         the lowest “violation” rates ranging from zero and the single
         digits.

     20. Moreover, that many of the “short” breaks Dr. Hunt
         characterized as “violations” were short by a minute or two or,
         as was often the case, a matter of mere seconds, suggests that
         Class Members most likely just clocked in slightly early as
         opposed to having been forced to cut breaks short.

     21. Proof that workers are busy throughout the day is not
         necessarily evidence that they have been deprived of meal and
         rest breaks without evidence that the workers were required to
         be so busy that they could not reasonably be expected to take
         breaks.

D.      Causation Cannot Be Presumed.

     22. The Court has previously rejected the application of Justice
         Werdegar’s concurrence that would presume that every break
         recorded as late, short, or missed was late, short, or missed
         because of the employer’s conduct. See Order Denying
         Defendant’s Motion in Limine No. 4 at 2 (Dkt. no. 186).

     23. The Court sees no reason to change its previously stated view
         that “[i]mposing the [Werdegar] evidentiary presumption would
         undermine Brinker’s holding – namely, that employers are not
         obligated to police or enforce breaks. For all practical purposes,
         imposition of a rebuttable presumption would require employers




                                     12
         to police breaks or risk liability, a burden expressly rejected in
         Brinker.” Id.

E.      The Absence of Reliable, Quantitative Evidence of
        Whether and When Class Members Took Rest Breaks is a
        Separate Reason to Reject Plaintiff’s Rest Break Claim.

     24. In addition to providing meal breaks, California employers must
         “authorize and permit all employees to take rest periods, which
         insofar as practicable shall be in the middle of each work
         period.” Cal. Code Regs. tit. 8, § 11090(12)(A).

     25. Rest break time counts as hours worked. Id.

     26. As stated earlier, the Class Members’ trip sheets are not a
         reliable indication of whether and when they took or missed rest
         breaks.

     27. Therefore, Dr. Hunt’s calculation of the number of rest breaks
         Class Members missed during the class period is also not
         reliable.

     28. Further, Plaintiff also presented no evidence for the Class
         explaining why Class Members missed rest breaks beyond
         testimony that the yard hostlers were generally busy.

     29. Given those facts, there is insufficient evidence to conclude that
         Estenson failed to authorize and permit the rest breaks Dr.
         Hunt identified as violations.

III. PLAINTIFF FAILED TO PROVE HIS CLASSWIDE
     DERIVATIVE CLAIMS.

A.      Class Members Are Not Entitled to Section 203 Late Wage
        Payment Penalties.

     30. Plaintiff seeks penalties under Cal. Labor Code § 203, claiming
         Estenson failed to timely pay him meal and rest break
         premiums and that these premiums constitute wages that
         should have been paid on the termination of his employment.



                                      13
     31. To prove Class Members are entitled to waiting time penalties
         under Section 203, Plaintiff must prove, among other things,
         that (1) Estenson failed to pay the employee all wages due on
         the date that the employee’s employment ended, and
         (2) Estenson’s failure to pay those wages was willful. Cal. Lab.
         Code § 203.

     32. Plaintiff’s Section 203 claim fails because Plaintiff has not
         demonstrated that Estenson owed formerly-employed Class
         Members meal and rest break premiums at the time their
         employment with Estenson ended.

B.      Class Members Are Not Entitled to Section 226 Penalties.

     33. Plaintiff contends that his pay statements violated Cal. Labor
         Code § 226 because they failed to show that he received
         premium pay for meal and rest break violations.

     34. Plaintiff’s claim for Section 226 penalties fails because Plaintiff
         has not demonstrated that Estenson owed Class Members the
         meal and rest break premiums he claims should have been
         itemized on their wage statements. Plaintiff’s UCL claim is
         derivative of his other claims.

     35. Plaintiff’s claim for restitution under the Unfair Competition
         Law is entirely derivative of his meal and rest break claims and
         fails along with them.

IV. PLAINTIFF FAILED TO PERSUADE THE COURT THAT HE
    SHOULD SUCCEED ON HIS INDIVIDUAL CLAIMS

     36. While Plaintiff directly testified that his meal breaks were cut
         short on many occasions and that he missed rest breaks on
         many occasions, the persuasiveness of those claims rests on the
         premise that Plaintiff was too busy to take his full breaks and
         that the required pace of work amounted to a failure to provide
         breaks.




                                      14
  37. As discussed above, the Court is not convinced the amount of
      work hostlers were expected to perform amounted to a de facto
      failure to provide meal and rest breaks.

  38. While Plaintiff may have skipped rest breaks or cut meal breaks
      short from time to time, the weight of the evidence shows that
      the facilities were not so busy as to prevent hostlers from taking
      full meal and rest breaks. This is especially true because there
      were at all times multiple hostlers on duty at Tracy to cover any
      urgent trailer moves.

  39. In other words, the Court is not convinced that acts by Estenson
      were inconsistent with providing breaks.

  40. And while Plaintiff may have felt pressure to complete tasks
      instead of taking full breaks, the Court finds that it is more
      likely that such pressure was due to Plaintiff’s own diligence
      and good work ethic than being forced – or even encouraged – by
      Estenson to cut breaks.

  41. As with the Class, Plaintiff’s derivative claims under California
      Labor Code §§ 203 and 226 fail along with his main meal and
      rest break claims.

  IT IS SO ORDERED.



Date: September 25, 2019               ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                  15
